DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 02/08/2022.
Claims 1-4, 10-13, 19-22, 28-31, and 37-38 are pending of which claims 1, 10, 19, 28, 37 and 38 are independent claims, and claims 5-9, 14-18, 23-27, 32-36, and 39 are canceled. 
ID filed on 02/08/2022 is considered.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-2, 10, 13, 19, 22, 28, 31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190150155 to Chatterjee (hereinafter “Chatterjee”) in view of US. Pub. 20170251455 to Shin (hereinafter “Shin”). 

Regarding Claim 1 : Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), the indicated SIB1-NB scheduling information Chatterjee, see paragraph [0037 when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), comprising: at least one subframe for the SIB1-NB transmission; a number of repetitions of the SIB1-NB transmission; and a transport block size (TBS) for the SIB1-NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach the network node comprising processing circuitry configured to: indicate SIB 1-NB scheduling information for TDD in a master information block (MIB) to a wireless device, wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier and wherein the SIB 1-NB scheduling information comprises  a scheduling information parameter  being associated with a predefined entry in TDD-specific table for the anchor carrier  when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables. However, Shin in the same or similar field of endeavor teaches the network node comprising processing circuitry configured to: indicate SIB 1-NB scheduling information for TDD in a master information block (MIB) to a wireless device, wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier(20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information, (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator)comprises  a scheduling information parameter being associated with a predefined entry in TDD-specific table for the anchor carrier and the non-anchor carrier (20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table(20170251455, see Table 1, for a TDD system an uplink and downlink configuration rule) for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier  wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables carrier (20170251455, see Table 10,   inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Shin; [0006]).

Regarding Claim 2: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the network node of claim 1, wherein the at least one subframe for the SIB 1-NB transmission is indicated by a subframe index of the at least one TDD-specific table. However, Shin in the same or similar field of endeavor teaches the network node of claim 1, wherein the at least one subframe for the SIB 1-NB transmission is indicated by a subframe index of the at least one TDD-specific table ((20170251455, see Table 1, for a TDD system an uplink and downlink configuration rule)).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve very low End-to-End Latency, high energy efficiency (Shin; [0006]).

Regarding Claim 10 : Chatterjee discloses a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), the method comprising: the indicating SIB1-NB scheduling information for  TDD (Chatterjee, see paragraph [0037],  when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), the indicated SIB 1-NB scheduling information comprising:  at least one subframe for the SIB1-NB transmission; a number of repetitions of the SIB1-NB transmission; and a transport block size (TBS) for the SIB1-NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach the network node comprising processing circuitry configured to: indicate SIB 1-NB scheduling information for TDD in a master information block (MIB) to a wireless device, wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier and wherein the SIB 1-NB scheduling information comprises  a scheduling information parameter  being associated with a predefined entry in TDD-specific table for the anchor carrier when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables. However, Shin in the same or similar field of endeavor teaches method performed by a network node for scheduling indicate SIB 1-NB scheduling information for TDD in a master information block (MIB) to a wireless device, wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier(20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information, (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator)comprises  a scheduling information parameter being associated with a predefined entry in TDD-specific table for the anchor carrier and the non-anchor carrier ((20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively)); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier  wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables carrier ((20170251455, see Table 10, ,  inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system)).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Shin; [0006]).

Regarding Claim 13 (currently amended): The method of claim 11, wherein the at least one subframe index indicates the corresponding TBS to use for the SIB1- NB transmission(Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

  Regarding Claim 19 : Chatterjee discloses a wireless device, configured to communicate with a network node to determine scheduling of a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and determine from the at least one separate TDD-specific table, based on a value of the scheduling information parameter: Chatterjee, see paragraph [0037 when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and a transport block size (TBS) of the SIB1-NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach the wireless device comprising processing circuitry configured to cause the wireless device to: receive SIB 1-NB scheduling when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables. However, Shin in the same or similar field of endeavor teaches the wireless device comprising processing circuitry configured to cause the wireless device to: receive SIB 1-NB scheduling information for TDD in a master information block (MIB) to a wireless device, wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier(20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information, (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator))comprises  a scheduling information parameter being associated with a predefined entry in TDD-specific table for the anchor carrier and the non-anchor carrier ((20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively)); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier  wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables carrier ((20170251455, see Table 10, ,  inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system)).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve very low End-to-End Latency, high energy efficiency (Shin; [0006]).

Regarding Claim 22: Chatterjee discloses the wireless device of claim 20, wherein the at least one subframe index indicates the corresponding TBS of the SIB1-NB transmission(Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

 Regarding Claim 28 : Chatterjee discloses a wireless device, configured to communicate with a network node to determine scheduling of method performed by a wireless device for determining scheduling for a system information block type 1 for narrow band communication (SIB 1-NB)  (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and determining, from the at least one separate TDD-specific table, based on a value of the SIB1-NB scheduling parameter:  at least one subframe for a System Information Block Type 1 - Narrow Band (SIB 1-NB) transmission and a number of repetitions of the SIB1-NB transmission (Chatterjee, see paragraph [0037 when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and a transport block size (TBS) of the SIB1-NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach receiving SIB 1-NB scheduling information in a master information block (MIB), wherein the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier and wherein the SIB1-NB scheduling information comprises a scheduling information parameter being associated with a predefined entry in a TDD-specific table for the anchor carrier when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for 20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information( includes anchor and non-anchor carrier scheduling), (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator) and wherein the SIB1-NB scheduling information comprises a scheduling information parameter being associated with a predefined entry in a TDD-specific table for the anchor carrier (20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor 20170251455, see Table 10, ,  inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve very low End-to-End Latency, high energy efficiency (Shin; [0006]).

Regarding Claim 31 (currently amended): The method of claim 29, wherein the at least one subframe index indicates the corresponding TBS of the SIB 1-NB transmission(Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

Regarding Claim 37 : Chatterjee discloses a non-transitory computer readable storage medium having computer program code stored in the medium which when executed by a computer causes the computer to perform a method for scheduling a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), the indicated SIB1-NB scheduling information Chatterjee, see paragraph [0037 when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), the indicated SIB 1-NB scheduling Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach the method comprising: indicating a SIB1-NB scheduling information for TDD in a master information block (MIB), wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier and wherein the SIB 1-NB scheduling information comprises  a scheduling information parameter  being associated with a predefined entry in TDD-specific table for the anchor carrier  when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables. However, Shin in the same or similar field of endeavor teaches the method comprising: indicating a SIB1-NB scheduling information 20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information, (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator)comprises  a scheduling information parameter being associated with a predefined entry in TDD-specific table for the anchor carrier and the non-anchor carrier (20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB transmission is on the non-anchor carrier  wherein the TDD-specific table for the anchor carrier and the TDD-specific table for the non-anchor carrier are different tables carrier (20170251455, see Table 10, ,  inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve very low End-to-End Latency, high energy efficiency (Shin; [0006]).

Regarding Claim 38 : Chatterjee discloses a non-transitory computer readable medium comprising a computer program comprising instructions which when executed on a computer cause the computer to perform a method for determining scheduling a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission (Chatterjee, see paragraph [0037, in TDD, a spectral resource is allocated for subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and determining, from the at least one separate TDD-specific table, based on a value of the SIB1-NB scheduling parameter: at least one subframe for a System Information Block Type 1 - Narrow Band (SIB 1-NB) transmission; a number of repetitions of the SIB1-NB transmission (Chatterjee, see paragraph [0037 when a UE is a NB-IoT UE, the UE can receive and accumulate SI message transmissions on a downlink shared channel (DL-SCH) from a start of the SI-window and continue until an end of the SI-window whose absolute length in time is given by a window length (si-WindowLength) in radio frames as provided in the repetition pattern (si-RepetitionPattern) and in subframes as provided in the downlink bitmap (downlinkBitmap), or until successful decoding of accumulated SI message transmissions excluding subframes that are used to transmit a narrowband primary synchronization signal (NPSS), narrowband secondary synchronization signal (NSSS), MasterInformationBlock-NB (MIB-NB), and SystemInformationBlockType1-NB (SIB1-NB), and a transport block size (TBS) of the SIB1-NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach the method comprising: receiving SIB 1-NB scheduling information in a master information block (MIB), wherein the SIB 1-NB scheduling information indicates that the SIB1-NB transmission is on one of an anchor carrier and a non-anchor carrier and wherein the SIB 1-NB scheduling information comprises  a scheduling information parameter  being associated with a predefined entry in TDD-specific table for the anchor carrier  when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a 20170251455, see paragraph [0236-0243], a Master Information Block (MIB) in the NB-IoT or NB-LTE transmitted  through a Narrowband Physical Broadcast Channel (N-PBCH) in the NB-LTE system includes the information: (1) the 4 most significant bits of NB-IoT SFN, (2) the NB-SIB1 scheduling information, (3) the number of legacy CRS ports, (4) Frame structure indicator, (5) Deployment (operation) mode indicator, (6) Channel raster offset indicator)comprises  a scheduling information parameter being associated with a predefined entry in TDD-specific table for the anchor carrier and the non-anchor carrier (20170251455, see paragraphs [0251-0252], Table 3 and Table 11, when an operation mode index is ‘0’, which represents an in-band mode of the same Physical Cell ID (PCI) and this indicates an anchor carrier, and when an operation mode index is ‘1’, which represents an in-band mode which is not the same Physical Cell ID (PCI) and this indicates non-anchor, and the operation mode (indicator) index values  may correspond to ‘00’, ‘01’, ‘10’ and ‘11’, respectively); when the SIB1-NB scheduling information indicates that the SIB1-NB transmission is on the anchor carrier, and in a TDD-specific table for the non-anchor carrier when the SIB 1-NB scheduling information indicates that the SIB 1- NB 20170251455, see Table 10, ,  inbandCarrierInfo provides the configuration of non-anchor inband carrier, and if absent, the configuration of the anchor carrier applies, and samePCI-Indicator specifies whether the non-anchor carrier reuses the same Physical Cell ID (PCI) and the EUTRA system).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into Chatterjee’s system/method because it would allow the legacy LTE CRS in the NB-IoT system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve very low End-to-End Latency, high energy efficiency (Shin; [0006]).




Claims 3-4, 11-12, 21, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Chatterjee to Chatterjee (hereinafter “Chatterjee”) in view of in view of US. Pub. 20170251455 to Shin and the combination of Chatterjee and Shin is further combined with US. Pub. 20190253231 to Park (hereinafter “Park”)


Regarding Claim 3: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the network node of claim 2, wherein the at least one subframe index equals at least one of: 0, 4 and 5. However, Shin in the same or similar field of endeavor teaches the  network node  of claim 2,  wherein the at least one subframe index equals at least one of : 0, 4 and 5 (Park, see paragraph[0670], a subframe index at which the SIB1-NB may be transmitted may be a subframe #0, #4, #5, #9). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 4 (currently amended): The network node of claim 2, wherein the at least one subframe index indicates the corresponding TBS to use for the SIB 1- NB transmission (Chatterjee, see paragraph[0034],  a NPDSCH carries a SIB1-BR for NB-IoT, since each transport block (TB) can be transmitted using 8 subframes that are separated by at least 20 ms for SIB1-NB (e.g., the TBs can be transmitted on subframe #4 of every other radio frame), the scrambling can be reinitialized every repetition of the entire codeword, i.e., the same scrambling may not be retained across repetitions of the SIB1-NB TB, i.e., for the NPDSCH carrying SIB1-NB, the scrambling can be reinitialized at the first subframe carrying a particular repetition of the codeword).  

However, Chatterjee does not explicitly teach wherein the at least one subframe index equals at least one of: 0, 4 and 5. However, Shin in the same or similar field of endeavor teaches wherein the at least one subframe index equals at least one of: 0, 4 and 5 (Park, see paragraph [0670], a subframe index at which the SIB1-NB may be transmitted may be a subframe #0, #4, #5, #9). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 11: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the method of claim 10, wherein the at least one subframe for the SIB 1-NB transmission is Park, see paragraph [0022], a wireless communication system supporting a time division duplex (TDD) narrowband (NB), including a radio frequency (RF) module for transmitting and receiving radio signals and a processor controlling the RF module; the processor is configured to receive, from a base station, first system information on an anchor carrier, the first system information includes first information indicating whether a carrier used for second system information is an anchor carrier or a non-anchor carrier and second information on a location of the non-anchor carrier used for the second system information, and receive, from the base station, the second system information on the non-anchor carrier based on the first system information). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 12: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the method of claim 11, wherein the at least one subframe index equals at least one of: subframe index: 0, 4 and 5. However, Shin in the same or similar field of endeavor teaches the method of claim 11, wherein the at least one subframe index equals at least one of: subframe index: 0, 4 and 5(Park, see paragraph[0670], a subframe index at which the SIB1-NB may be transmitted may be a subframe #0, #4, #5, #9). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 21: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the wireless device of claim 20, wherein the at least one subframe index equals at least one of subframe index: 0, 4 and 5. However, Shin in the same or similar field of endeavor Park, see paragraph[0670], a subframe index at which the SIB1-NB may be transmitted may be a subframe #0, #4, #5, #9). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 29: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the method of claim 28, wherein the at least one subframe for the SIB 1-NB transmission is indicated by a subframe index of the at least one TDD-specific table. However, Shin in the same or similar field of endeavor teaches the method of claim 28, wherein the at least one subframe for the SIB 1-NB transmission is indicated by a subframe index of the at least one TDD-specific table(Park, see paragraph [0022], a wireless communication system supporting a time division duplex (TDD) narrowband (NB), including a radio frequency (RF) module for transmitting and receiving radio signals and a processor controlling the RF module; the processor is configured to receive, from a base station, first system information on an anchor carrier, the first system information includes first information indicating whether a carrier used for second system information is an anchor carrier or a non-anchor carrier and second information on a location of the non-anchor carrier used for the second system information, and receive, from the base station, the second system information on the non-anchor carrier based on the first system information). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.

Regarding Claim 30: Chatterjee discloses a network node configured to schedule a system information block type 1 for narrow band communication (SIB1-NB) for a time division duplex TDD transmission. However, Chatterjee does not explicitly teach the method of claim 29, wherein the at least one subframe index equals at least one of subframe index: 0, 4 and 5. However, Shin in the same or similar field of endeavor teaches the method of claim 29, wherein the at least one subframe index equals at least Park, see paragraph[0670], a subframe index at which the SIB1-NB may be transmitted may be a subframe #0, #4, #5, #9). In view of the above, having the method of Chatterjee and then given the well-established teaching of Shin, it would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Shin as modified by Park within the system of Chatterjee because it would allow next-generation cellular wireless networks. Furthermore, all references deal with same field of endeavor, thus modification of Chatterjee by Shin as modified by Park would have been to achieve the ability to support an increased number of Cellular Internet of Things (CIoT) or Machine-Type Communications (MTC) devices as disclosed in Park para 0014.



Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19, 28, 37 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A. ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                       
/PHIRIN SAM/Primary Examiner, Art Unit 2476